2:19-cv-03498-DCN-KDW         Date Filed 05/21/20      Entry Number 28         Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

      HERMAN MULDROW,                     )
                                          )
                        Plaintiff,        )                 No. 2:19-cv-03498-DCN-KDW
                                          )
                  vs.                     )                        ORDER
                                          )
      SOUTH CAROLINA DEPARTMENT           )
      OF CORRECTIONS,                     )
                                          )
                        Defendant.        )
      ____________________________________)

             This matter is before the court on United States Magistrate Judge Kaymani D.

      West’s report and recommendation (“R&R”) recommending that the court grant in part

      and deny in part defendant South Carolina Department of Corrections’s (“SCDC”)

      motion for judgment on the pleadings, ECF No. 8. For the reasons set forth below, the

      court adopts the R&R and grants in part and denies in part the motion for judgment on

      the pleadings.

                                         I. BACKGROUND

             The R&R ably recites the detailed facts of the case, and because it is unnecessary

      to recapitulate the complaint and pleadings constituting the factual record, this order

      dispenses with a recitation thereof. Like the R&R, the court construes the facts in the

      light most favorable to the non-moving party in considering the motion for judgment on

      the pleadings.

             Plaintiff Herman Muldrow (“Muldrow”) filed an initial inquiry form to report

      alleged discrimination by SCDC with the Equal Employment Opportunity Commission

      (“EEOC”) on April 25, 2018 (“Initial Inquiry Form”), and Muldrow filed this action in



                                                   1
2:19-cv-03498-DCN-KDW         Date Filed 05/21/20      Entry Number 28        Page 2 of 5




      the Court of Common Pleas in Clarendon County, South Carolina on November 14,

      2019. SCDC removed the case on December 17, 2019. ECF No. 1. The complaint

      includes claims for: (1) gender discrimination in violation of Title VII – Hostile Work

      Environment (“hostile work environment”); (2) gender discrimination in violation of

      Title VII – Constructive Discharge (“constructive discharge”); and (3) retaliation for

      complaints regarding gender discrimination (“retaliation”). ECF No. 1-1 at 4–5. SCDC

      filed a motion for judgment on the pleadings on January 24, 2020 seeking dismissal of all

      three causes of action. ECF No. 8. Muldrow filed his response on February 3, 2020,

      ECF No. 11, and SCDC replied on February 10, 2020, ECF No. 17. The R&R was

      issued on April 7, 2020 and recommends granting in part and denying in part SCDC’s

      motion. ECF No. 22. The R&R recommends dismissing the constructive discharge

      claim and allowing the hostile work environment and retaliation claims to proceed to

      discovery both on the merits and as to the exhaustion issue. The R&R also recommends

      permitting SCDC to raise again its administrative-exhaustion challenge at the summary

      judgment stage. SCDC filed its objections to the R&R on April 21, 2020. ECF No. 23.

      Muldrow replied to the objections on May 4, 2020. ECF No. 25.

                                          II. STANDARD

             The magistrate judge makes only a recommendation to the court. Mathews v.

      Weber, 423 U.S. 261, 270 (1976). The recommendation carries no presumptive weight,

      and the responsibility to make a final determination remains with the court. Id. at 270-71.

      The court may “accept, reject, or modify, in whole or in part, the findings or

      recommendations made by the magistrate judge . . . or recommit the matter to the

      magistrate judge with instructions.” 28 U.S.C. § 636(b)(1). The court is charged with



                                                   2
2:19-cv-03498-DCN-KDW          Date Filed 05/21/20      Entry Number 28        Page 3 of 5




      making a de novo determination of any portion of the R&R to which a specific objection

      is made. Id. However, de novo review is unnecessary when a party makes general and

      conclusory objections without directing a court’s attention to a specific error in the

      magistrate judge’s proposed findings. Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.

      1982).

                                          III. DISCUSSION

               SCDC raises only one objections to the R&R. The objection in its entirety is as

      follows:

               SCDC respectfully objects to the Report only to the extent it recommends
               the motion for judgment on the pleadings be denied as to Plaintiff’s non-
               constructive discharge claims. In particular, SCDC objects to the
               recommendation that the Initial Inquiry Form be deemed a [c]harge.

      ECF No. 23 at 2. 1

               However, the R&R does not recommend that the Initial Inquiry Form be deemed

      a charge.2 The R&R states “it could be argued that the information” in the Initial Inquiry

      Form includes the minimum necessary information required to be a charge. ECF No. 22

      at 14. That language indicates a possibility that the Initial Inquiry Form may be deemed

      a charge, but is far from a recommendation that it is deemed a charge. Following the

      pronouncement that there may be an argument that the Initial Inquiry Form could be a

      charge, the R&R “notes in particular the language in the EEOC’s July 2, 2019 Cover



      1
        SCDC repeats their objection to the recommendation that the Initial Inquiry Form be
      deemed a charge later in their brief. ECF No. 23 at 4.
      2
        A “charge” is a term of art that is not explicitly defined by Title VII but must contain
      such information and be in such form as the [EEOC] requires.” 42 U.S.C. § 2000e-5(b);
      29 C.F.R. § 1601.12(a)–(b). Prior to filing a suit under Title VII, an individual must
      exhaust his administrative remedies by bringing a charge with the EEOC. 42 U.S.C. §
      2000e-5(f)(1).
                                                    3
2:19-cv-03498-DCN-KDW        Date Filed 05/21/20      Entry Number 28        Page 4 of 5




      Letter” which states: “Because the document that you submitted to us constitutes a charge

      of employment discrimination, we have complied with the law and notified the employer

      that you filed a charge.” Id. at 15–16 (quoting ECF No. 11-2 at 2). The R&R proceeds

      to declare that “[b]ased on this record, it cannot be determined what ‘document’

      [Muldrow] submitted that ‘constitutes a charge[.]’” Id. at 16. This language

      unequivocally demonstrates that the R&R did not recommend the Initial Inquiry Form be

      deemed a charge.

             In short, SCDC objects to a recommendation that the R&R did not in fact make.

      As such, there is no issue for the court to review. Therefore, SCDC’s object is overruled.




                                                  4
2:19-cv-03498-DCN-KDW        Date Filed 05/21/20      Entry Number 28       Page 5 of 5




                                       IV. CONCLUSION

             For the foregoing reasons the court ADOPTS the R&R and GRANTS IN PART

      and DENIES IN PART the motion for judgment on the pleadings. Specifically, the

      court dismisses Muldrow’s constructive discharge claim and allows the hostile work

      environment and retaliation claims to proceed to discovery both on the merits and as to

      the exhaustion issue. SCDC may raise again its administrative-exhaustion challenge at

      the summary judgment stage.

             AND IT IS SO ORDERED.




                                           DAVID C. NORTON
                                           UNITED STATES DISTRICT JUDGE

      May 21, 2020
      Charleston, South Carolina




                                                  5
